Title: To James Madison from Joel Lewis and Others, [ca. September] 1809
From: Lewis, Joel
To: Madison, James


[ca. September 1809]
The Memorial of sundry Citizens of the said States, residing in the district of Delaware.
Respectfully represents.
That we have heard of a Petition in circulation intended to be forwarded to you, the object whereof is the removal of Allen McLane Esquire from the office of Collector of Impost and Tonnage for this district, upon the principle as it is therein stated, of Rotation in office. How far this principle ought to extend your memorialists, will not presume to judge, but we are firmly persuaded that there are some cases to which it ought not, and cannot be applied, without risque of essential injury to the Public service.
Never was there a time since the first establishment of the office, which required so close and unremitting attention to its duties. Is it a time Sir, when smuggling is Systematized, when disrespect and evasion of the revenue laws is openly abetted and avowed: to act upon the principle of Rotation, and remove a Man from office, of tried and approved integrity, who to an originally active, and penetrating mind, has added, by a long course of experience in his office, that knowledge of the laws, and nature of the business, so requisite to assure a due execution of his duties.
Exposed as this district is affording so many facilities, and local advantages for the encouragement of illicit commerce, Your Petitioners respectfully conceive that in the event of the removal of Colonel McLane from office, however great the abilities and integrity of the person succeeding him, the interests of the United States, must suffer considerably from a want of that experience so necessary to unravel the schemes and thwart the wiles of the insidious smuggler.
Attempts have been heretofore made to remove Mr McLane from office on the Grounds of improper or criminal conduct and on investigation, the result was a conviction even in the minds of the most prejudiced, That he had acted in strict conformity to the Law, and your Petitioners without questioning the purity of the motives of the persons who then brought the criminal charges against him, or of those who now urge the principal of rotation in office, in order to obtain his removal, do verily believe that they have taken improper views of the subject and that they then, or now effect their object, the Public Interest must sustain injury. Your Petitioners therefore respectfully solicit that Allen McLane Esq. be continued in the office of Collector of Impost and Tonnage for this district—and as in duty bound will ever pray &c.
Joel Lewis[and sixteen others]
